Kane, J. P.,
dissents and votes to affirm in the following memorandum. Kane, J. P. (dissenting). I am not persuaded that the retroactive application of the Rogers rule should result in the reversal of the conviction in this case. People v Bell (50 NY2d 869), signifying that Rogers should be applied retroactively, was decided on June 3,1980. This defendant was convicted on February 2, 1979 and the questioned interviews with the police occurred on November 29, 1977 and December 7, 1977. The conversation between defendant and the police officers on the first occasion could hardly be considered the functional *730equivalent of interrogation (see Rhode Is. v Innis, 446 US 291). This circumstance alone would distinguish this case from Rogers. The second interview occurred under most unusual circumstances. The police were summoned at the request of defendant’s wife with whom defendant had arranged a suicide pact in the event their concocted version of the killing was not accepted by the authorities. This case does not seem to fit within the protective womb provided by Rogers or those cases that followed and expanded its mandate. For these reasons, and because the other issues raised by defendant are without merit, I would affirm the conviction.